DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
Claims 1, 13 and 23 have been amended
Claims 1, 2, 13-15 and 21-24 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 13-15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456).

1, 23: Gerstner discloses a surgical tray apparatus and components thereof adapted for use in hip replacement surgery comprising:

a first set of trays 150 including tools configured for preparation of an implant surgery,

a second set of trays 150 including tools for preparing an acetabulum for implant surgery,

a third set of trays 150 configured to hold surgical instruments, and

a fourth set of trays 150 configured to hold surgical instruments ([0073] also fig. 6).



a first trial acetabular ball 12 having a threaded portion ([0072]; fig. 16 and 17). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the varying tools of Beaule in order to provide proper tooling at a convenience.   

Loffredo teaches a trial implants 16 wherein said further trial implants include: the trial acetabular cup having an outer surface configured to fit in a prepared surface of an acetabular bone, and an inner concave surface 14/19; and 

the outer and inner surfaces having optional through openings: and the inner concave surface having a stem 18 extending from the bottom thereof, the stem being internally threaded, the threads configured to engage corresponding mating threads of a trial acetabular ball 12 (pg. 1, ll. 9-13; pg. 9, ll. 7-20; pg. 10 also fig. 1-3); and 

an internal space adjacent to the inner concave surface which space receives a part of a first trial femoral cup and/or a second trial femoral cup (fig. 13). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the reverse hip implant tools of Loffredo in order to ensure proper placement and tools for a proper hip surgical procedure.


To modify the size of the surgical hip tools would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple acetabular balls, femoral cups broaches and other tools, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Gerstner-Loffredo-Beaule represents a tool kits for accommodating hip replacement tools but fail to include a tool for removably attaching to the trial cup and ball. Bertazzoni teaches a surgical tray comprising a tool 54 which is removably attachable to a trial acetabular cup and acetabular ball ([0049-0050]).

It is noted that the handle 54 is sized to accommodate varying thicknesses and trial inserts of the kit and would be obvious to one having ordinary skill in the art to accommodate varying sized trial cups and trial balls for patients with differing bone orientations.

13-15: Gerstner-Loffredo-Beaule-Bertazzoni discloses the trial femoral cup for a reverse hip prosthesis comprising: a cup having a concave surface configured to articulate on an acetabular ball; and

a stem 18 extending from an outer surface of the cup opposite the concave surface, the stem being configured to be affixed to a proximal end of a broach or a proximal end of a femoral implant (Loffredo; pg. 1, ll. 9-13; pg. 9, ll. 7-20; pg. 10 also fig. 1-3). 








Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456) in view of Termanini (US 2014/0156011).

21, 22: Gerstner-Loffredo-Beaule-Bertazzoni discloses the claimed invention as applied to claim 1, wherein Beaule teaches multiple trial implants but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches the surgical tray apparatus and components thereof according to claim 1, wherein each of the two or more of the further trial implants further include a slot 21 extending through a part of the stem and into an opening within the stem ([0038] also fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tools and tray set of Gerstner-Loffredo-Beaule-Bertazzoni to include the slot of Termanini in order to assist in a better connection of the cup to the stem.

Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Beaule (US 2007/0260256) in view of Loffredo (US 10,245,149) in view of Bertazzoni (US 2011/0186456) in view of Kelley (US 2014/0128987).
 
2, 24: Gerstner-Loffredo-Beaule-Bertazzoni discloses a kit having surgical tools but fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Gerstner to include the varying tools of Bertazzoni in order to provide proper tooling at a convenience.   

Gerstner fails to disclose a box tool. Kelley teaches a box osteotome [0092];
a T-handle 52 configured for connection to the proximal end of the reamer [0037], [0112];
a reamer having a distal end capable of having a right and left handle attachment for insertion into a femur and a proximal end [0017]. It would have been obvious to one having .

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant has failed to present limitations regarding the tray for holding the surgical instruments and focuses mainly on the tools themselves. Because the shape and sizing of the tools is completely reliant upon the surgical need of the patient, modifications (i.e. size and shape) would be obvious to one having ordinary skill in the art. The references provided in the rejection above teach multiple trays that assist with total hip replacement surgery. How they are used fails to deter from the actual structure of the tools. The tools themselves are known in the art/industry and are not the inventive structure. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is believed that Applicant has not provided limitations to the claims that reads over the applied prior art. The rejection is respectfully maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735